Citation Nr: 1126032	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  03-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depression.

2.  Entitlement to service connection for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2002 rating decision in which the RO, inter alia, denied service connection for major depression and for degenerative changes of the lumbar spine.  In August 2002, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2003.

In July 2007, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, the AMC returned these matters to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran has claimed that his diagnosed major depression and degenerative changes of the lumbar spine are related to service.  He alleges that he was treated for these claimed disabilities at Fort Knox and Fort Sam Houston during service.  As noted in the Board's July 2007 Remand, the Veteran's service treatment records appear to have been lost.   The Board thus remanded these matters, in part, obtain these outstanding service treatment records, as well as treatment records from Fort Knox and Fort Sam Houston.  

The record reflects that the RO obtained records from Fort Sam Houston dated in August 1972, reflecting that the Veteran was referred to by mental hygiene due to anxiety and difficulty with controlling feelings.  The report of treatment reflects that he was diagnosed with emotionally unstable personality, chronic severe; manifested by poor impulse control, inability to tolerate stress, depression, anxiety, and immaturity.  The report indicates that the Veteran was recommended for administrative separation.

Other in-service treatment records reflect that the Veteran also complained of back pain in service. On examination in July 1972, the treating physician noted that the Veteran's back pain was probably of musculoskeletal pathology rather than nerve root irritation.  Later in July 1972, it was noted that the Veteran's back pain still persisted, along with localized pain in the low cervical area.

Post-service treatment records, including VA outpatient treatment records, also reflect current diagnosis of degenerative changes of the lumbar spine as well as depression. 

The Board notes that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Given the in-service and post-service treatment records reflecting treatment and diagnosis of low back pain and psychiatric disorders, the Board instructed the RO to arrange for the Veteran to undergo examination to obtain medical opinion addressing the etiology of the Veteran's current low back and psychiatric disabilities.  However, the record reflects Veteran is incarcerated, and the RO (via the AMC) has been unable to schedule an examination.  The most recent report reflects from April 2011 that the AMC was unable to get a response from the Department of Corrections regarding the examination policy and whether an examination at the facility is possible.

Because of the veteran's incarcerated status, the typical procedures for scheduling an examination will likely not be adequate in this case.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has cautioned "those who adjudicate claims of incarcerated veteran to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.  Id.

The Board acknowledges that some efforts to schedule the Veteran for examination have been taken.  However, the Board believes that a remand is necessary in order for the RO to take further reasonable steps to attempt to schedule the Veteran for the examinations in connection with the claims for service connection for a psychiatric disability and for degenerative changes of the lumbar spine in accordance with the VA Adjudication Procedure Manual.  The manual contains a provision for scheduling examinations of incarcerated veterans, and calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).

Also, to ensure that all due process requirements, while these matters are on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of each claim (regardless of the outcome of any attempts to arrange for the Veteran to undergo examination). 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file,  the RO should take all reasonable measures to schedule the Veteran for VA psychiatric examination (by a psychiatrist or psychologist) and orthopedic examination (by an appropriate physician).  The RO should confer with prison authorities to determine whether the veteran may be escorted to a VA medical facility for the examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  All efforts in this regard should be clearly documented in the claims file.

The entire claims file, to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Psychiatric Examination- The examiner should clearly identify all current psychiatric disability(ies), to include depression.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of disease or injury incurred or aggravated during service.  In rendering the requested opinion, the examiner is asked to specifically consider and address the August 1972 psychiatric report from Fort Sam Houston.

Orthopedic examination-  The physician should clearly identify all current disability(ies) of the spine.  Then, with respect to each diagnosed disability, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's documented medical history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of injury or disease incurred or aggravated in service,

If the examination could not be accomplished because such arrangements could not be made with the State institution where the Veteran is incarcerated, the RO should forward the claims file to the appropriate VA medical professionals to obtain medical opinions that address the questions posed above.

Each examiner or reviewing medical professional should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a typewritten report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development action deemed warranted, the RO should readjudicate each claim for service connection on appeal in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


